

EXHIBIT 10.1


AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO THE EMPLOYMENT AGREEMENT (the “Amendment”), dated as of
June 23, 2006, is entered into by and among Berman Center, Inc., a Delaware
corporation (“Company” or “Berman Center”), and Laura A.C. Berman, LCSW, Ph.D.,
an individual (“Dr. Berman”). Company or Dr. Berman are sometimes referred to
herein as “party” or collectively as “parties”.


RECITALS


WHEREAS, the Company and Dr. Berman have entered into that certain Employment
Agreement dated as of June 16, 2005 (the “Employment Agreement”);


WHEREAS, the parties desire to amend the Employment Agreement by entering into
this Amendment; and


WHEREAS, Paragraph 20 of the Employment Agreement permits the parties to amend
the Employment Agreement only by a written instrument executed by the parties.


NOW, THEREFORE, for good and valuable consideration and in consideration of the
respective representations, warranties, covenants and agreements set forth in
the Employment Agreement, the parties hereby agree to amend the Employment
Agreement as follows:


AGREEMENT


1.     Paragraph 1 of the Employment Agreement is hereby amended and restated in
its entirety as follows:


“1. Term


The term of employment under this Agreement shall be for a period commencing on
the Effective Date and concluding on the fourth anniversary of the Effective
Date (the “Term”, inclusive of any and all extensions, if applicable), unless
terminated earlier pursuant to the provisions of Paragraph 7 below. At or near
the expiration of the Term, the parties agree to engage in good faith
discussions regarding a new employment contract or an extension of this
Agreement. However, neither party shall be obligated to enter into a new
agreement, nor does this Paragraph 1 create any representation, express or
implied, that a new agreement will be entered into.”


2.     Paragraphs 3(a) and 3(b) of the Employment Agreement are hereby amended
and restated in their entirety as follows:


 
 

--------------------------------------------------------------------------------

 
“(a)  Salary. As the total consideration for Dr. Berman’s Services rendered and
Products created hereunder, Dr. Berman shall be entitled to an annual salary of
Two Hundred Thousand Dollars ($200,000.00) (the “Salary”) beginning on the
Effective Date of the Agreement and payable in regular installments in
accordance with the customary payroll practices of Company. The Salary may be
increased at the discretion of the Board of Directors on or after the 180th day
following the Effective Date. The Salary shall not be decreased unless the Board
determines that a decrease is necessary for the survival of the Company and such
decrease is reasonable.”


(b)  Expenses. During the Term, Company shall pay or promptly reimburse Dr.
Berman for all business, travel and entertainment expenses consistent with Dr.
Berman’s title and the practices of Company in effect during the Term. Company
shall also provide Dr. Berman with any and all items reasonably necessary and
appropriate to render the Services and create the Products hereunder to the best
of her abilities including, without limitation, electronic equipment and a
personal assistant for use during the Term.”


3.     Paragraph 4(c) of the Employment Agreement is hereby amended and restated
in its entirety as follows:


“(c) In the event Dr. Berman’s employment is terminated pursuant to Paragraphs
6(b) or 6(d) herein, any and all revenues generated as a result of Dr. Berman’s
Services rendered and Products created during the Term shall be the property of
the Company and any and all revenues generated as a result of Dr. Berman’s
Services rendered and Products created by Dr. Berman after the Term shall be the
property of Dr. Berman.”


4.     Paragraph 7(c)(iii) of the Employment Agreement is hereby amended and
restated in its entirety as follows:


“(iii) Upon Dr. Berman’s Termination Without Cause or Termination for Good
Reason, any and all rights in and to the Services rendered during the Term and
Products created during the Term including, without limitation, all right,
title, interest, and license in such Services and Products, shall be the
property of the Company. Any and all rights in and to the Services rendered
after the Term and Products created after the Term including, without
limitation, all right, title, interest, and license in such Services and
Products, shall be the property of Dr. Berman. In connection therewith, Company
agrees to execute any and all documents and instruments as may reasonably be
required in order to secure Dr. Berman’s control and ownership of Services and
Products created and rendered after the Term, and in the event Company fails or
is unable to execute any such documents or instruments, after receipt of a
written request therefore from Dr. Berman, Company hereby appoints Dr. Berman as
its irrevocable attorney in fact to execute any such documents or instruments,
provided that said documents and instruments shall not be inconsistent with the
terms and conditions of this Agreement. Dr. Berman’s rights under this Paragraph
7(c)(iii) constitute a power coupled with an interest and are irrevocable. In
addition, the provisions of Paragraphs 9 and 10 of this Agreement shall not
apply upon Termination Without Cause or Termination for Good Reason.”


 
 

--------------------------------------------------------------------------------

 
5.     Except as amended herein, the Employment Agreement shall remain in full
force and effect.


6.     This Amendment may be executed in any number of facsimile counterparts,
each of which shall be an original, but which together constitute one and the
same instrument. This Amendment may be executed and delivered by facsimile.


[SIGNATURES ON NEXT PAGE]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
as first set forth above.





         
BERMAN CENTER, INC., a Delaware corporation
       
By:
/s/ Samuel Chapman
   
Name: Samuel Chapman
   
Title: Chief Executive Officer
       
and
           
LAURA A.C. BERMAN, LCSW, PH.D.
       
By:
/s/ Laura A.C. Berman, LCSW, Ph.D.
   
Laura A.C. Berman, LCSW, Ph.D.


